DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 and 25-29 in the reply filed on 7/22/2022 is acknowledged.  The traversal is on the ground(s) that searching the art related to a product and method of manufacturing the product at the same time would not be a serious burden.  This has been found persuasive and the restriction has been withdrawn.  Group II, claims 19-24 has been reinstated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the phrase, “except that cases” to describe formulas 1 and 2 is confusing.  It should be replaced with, “except for the following cases: i) x and y and z are simultaneously 0…”
As to claim 15, the use of the phrase, “except that cases” to describe formulas 3 and 4 is confusing.  It should be replaced with, “except for the following cases: i) x and y and z are simultaneously 0…”
Regarding claim 16, the use of the phrase, “except that cases” to describe formulas 5 and 6 is confusing.  It should be replaced with, “except for the following cases: i) x and y and z are simultaneously 0…”
As to claim 19, the use of the phrase, “except that cases” to describe formulas 1 and 2 is confusing.  It should be replaced with, “except for the following cases: i) x and y and z are simultaneously 0…”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/467749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a solid conductor having the formula of claim 1 of the present invention. Although Application No. 17/467749 teaches that M is an element having an oxidation number of +3, the claims also teach that x can be 0 and M would not be a part of the compound.  This would then be equivalent to a possible compound of the present invention.  Both inventions also teach an electrochemical cell comprising the solid conductor in a solid electrolyte and a method of forming the solid conductor comprising mixing precursors and heating the mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/914859 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a solid conductor having the formula of claim 1 of the present invention. Although Application No. 16/914859 teaches that M is an element having an oxidation number of 5+ or 6+, the claims also teach that x can be 0 and M would not be a part of the compound.  This would then be equivalent to a possible compound of the present invention.  Both inventions also teach an electrochemical cell comprising the solid conductor in a solid electrolyte and a method of forming the solid conductor comprising mixing precursors and heating the mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art, Kim (“LiTa2PO8: A Fast Lithium-Ion Conductor with New Framework Structure”) teaches a solid conductor comprising LiTa2PO8; however, this would result in x, y and z being 0, which the claims teach against. Additionally, Sukhanov (“Synthesis and Structure of New Framework Phosphates Li1/4M7/4(PO4)3 (M=Nb, Ta)”) teaches a lithium tantalum phosphate, but fails to teach atomic amounts that would fall into the formulas of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722